


Exhibit 10.01


SETTLEMENT AGREEMENT AND
GENERAL RELEASE OF CLAIMS
This Settlement Agreement and General Release of Claims (hereinafter
“Agreement”) is entered into by and between Will Sowell (“SOWELL”), on the one
hand, and Green Dot Corporation, together with its parents and subsidiaries, and
any affiliated entities (collectively “GREEN DOT”) on the other hand. SOWELL and
GREEN DOT are collectively referred to hereinafter as the “Parties.”
RECITALS
WHEREAS, on or about March 9, 2009, SOWELL became employed by Green Dot as Chief
Operating Officer;
WHEREAS, based on the mutual agreement of the Parties, SOWELL has agreed to
resign his employment with GREEN DOT;
WHEREAS, SOWELL's last day of employment with GREEN DOT shall be December 28,
2012 (the “Effective Date”);
WHEREAS, the purpose of this Agreement is to permit SOWELL to resign his
employment and to settle completely any disputes, resolve issues regarding any
payments due and owing to SOWELL, and to cause the release, compromise and
discharge of GREEN DOT and all persons and entities being released herein, from
every claim and/or cause of action that SOWELL had or may have against GREEN
DOT, and all persons and entities being released herein; and
WHEREAS, the Parties agree that this Agreement supercedes the employment
relationship between SOWELL and GREEN DOT, except for the Employee Inventions
and Confidentiality Agreement executed by SOWELL, which shall remain in full
force and effect and shall not be superseded by this Agreement.
NOW THEREFORE, in consideration of the facts set forth in the recitals listed
above, the covenants and promises in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree and confirm the agreement they reached as
follows:


AGREEMENT
1.Consideration.
a.In exchange for SOWELL's resignation, and provided that SOWELL satisfies the
conditions set forth in this Agreement, GREEN DOT shall pay SOWELL the sum of
Four-hundred ten-thousand dollars and no cents ($410,000.00) (the “Separation
Payment”), which is equal to twelve months of SOWELL's current base salary. The
Separation Payment will be made on or about the first regularly-scheduled
payroll date following the eighth day after SOWELL executes this Agreement and
delivers it to GREEN DOT, provided that SOWELL

1

--------------------------------------------------------------------------------




does not revoke the Agreement pursuant to Paragraph 3 below. An IRS Form W-2
shall be issued to SOWELL for the Separation Payment.
b.SOWELL agrees that payment of the Separation Payment in the matter set forth
in paragraph 1(a) is fully acceptable to him. SOWELL acknowledges that he would
not otherwise be entitled to the Separation Payment were it not for the
covenants, promises and releases set forth in this Agreement and that he is
entitled by reason of the covenants set forth in this Agreement only to that
consideration which is expressly set forth in this Agreement. SOWELL further
acknowledges that the foregoing constitutes an accord and satisfaction and a
full and complete settlement of his claims. The Separation Payment shall
constitute the entire amount of monetary consideration to be provided to SOWELL
pursuant to this Agreement. SOWELL agrees that he will not seek any further
compensation for any other claimed damage, costs or attorneys' fees in
connection with the matters encompassed in this Agreement.
c.SOWELL represents and warrants that neither GREEN DOT nor its attorneys nor
anyone affiliated with GREEN DOT has made any representations regarding the
taxability of the Separation Payment and that SOWELL has not relied upon any
such representation in entering into this Agreement. SOWELL agrees to pay
federal or state taxes which may become due, if any, as a result of the
Separation Payment. SOWELL shall hold GREEN DOT harmless from and indemnify it
from any loss, claim or demand by any taxing authority or other entity for any
taxes, penalties or interest due on the Separation Payment, and SOWELL's share
of any taxes, penalties or interest thereon due pursuant to such claims,
including without limitation all costs and attorneys' fees that may be incurred
by reason of any such loss, claim or demand.
d.As a material inducement for each Party to enter into this Agreement,
simultaneous with the execution and delivery of this Agreement, SOWELL agrees
that he will not file a lawsuit against GREEN DOT for any claims existing as of
the date of this Agreement, whether known or unknown, related to or arising out
of his employment with GREEN DOT or his separation therefrom.
2.Release Of All Claims.
a.In consideration of and in return for the promises and covenants undertaken in
this Agreement, and for other good and valuable consideration, receipt of which
is hereby acknowledged, SOWELL hereby acknowledges full and complete
satisfaction of and does hereby release, absolve and discharge GREEN DOT and its
affiliated companies, including, their parents, members, subsidiaries,
divisions, branches, related companies and business concerns, past and present,
and each of them, as well as each of its officers, partners, trustees,
directors, officers, agents, attorneys, servants and employees, past and present
and each of them (collectively referred to as “Releasees”) from any and all
claims, demands, liens, agreements, contracts, covenants, actions, suits, causes
of action, grievances, wages, vacation payments, severance payments,
obligations, commissions, overtime payments, debts, profit sharing claims,
expenses, damages, judgments, orders and liabilities of whatever kind or nature
in state or federal law, equity or otherwise, whether known or unknown
(collectively, the “Claims”), which SOWELL now owns or holds or has at any time
owned or held as against GREEN DOT or the Releasees, including specifically but
not exclusively and without limiting the generality of the

2

--------------------------------------------------------------------------------




foregoing, any and all claims known or unknown, suspected or unsuspected arising
out of SOWELL's employment with GREEN DOT or his separation of employment,
resulting from any act or omission by or on the part of GREEN DOT or the
Releasees, committed or omitted by GREEN DOT or the Releasees on or before the
date this Agreement is executed by SOWELL. Also, without limiting the generality
of the foregoing, SOWELL specifically releases GREEN DOT and its Releasees from
any claim for attorneys' fees. SOWELL ALSO SPECIFICALLY AGREES AND ACKNOWLEDGES
HE IS WAIVING ANY RIGHT TO RECOVERY BASED ON STATE OR FEDERAL AGE, SEX, RACE,
COLOR, NATIONAL ORIGIN, MARITAL STATUS, RELIGION, VETERAN STATUS, DISABILITY,
SEXUAL ORIENTATION, MEDICAL CONDITION OR OTHER ANTI-DISCRIMINATION LAWS,
INCLUDING, WITHOUT LIMITATION, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
AGE DISCRIMINATION IN EMPLOYMENT ACT, THE EQUAL PAY ACT, THE AMERICANS WITH
DISABILITIES ACT AND THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, OR BASED ON
THE FAMILY AND MEDICAL LEAVE ACT, THE CALIFORNIA FAMILY RIGHTS ACT, THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT, THE WORKER ADJUSTMENT RETRAINING AND
NOTIFICATION ACT, THE FAIR LABOR STANDARDS ACT, THE CALIFORNIA LABOR CODE, ALL
AS AMENDED, WHETHER SUCH CLAIM BE BASED UPON AN ACTION FILED BY SOWELL OR BY A
GOVERNMENTAL AGENCY.
b.Waiver Of Civil Code Section 1542. It is the intention of SOWELL in executing
this Agreement that it shall be effective as a bar to each and every Claim
specified in this Agreement. In furtherance of this intention, SOWELL hereby
expressly waives any and all rights and benefits conferred upon him by the
provisions of Section 1542 of the California Civil Code, and expressly consents
that this Agreement shall be given full force and effect according to each and
all of its express terms and provisions, including those relating to unknown and
unsuspected Claims, if any, as well as those relating to any other Claims
hereinabove specified. Section 1542 provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Having been so apprised, SOWELL nevertheless hereby voluntarily elects to and
does waive the rights described in Civil Code Section 1542, and elects to assume
all risks for Claims that now exist in his favor, known or unknown.
3.Acknowledgment Of Rights And Waiver Of Claims Under The Age Discrimination In
Employment Act (“ADEA Claims”). SOWELL acknowledges that he is knowingly and
voluntarily waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”). In connection with SOWELL'S
release of potential ADEA Claims, SOWELL may waive the 21-day consideration
period. SOWELL also acknowledges that the consideration given for the waiver and
release in the preceding paragraphs herein is in addition to anything of value
to which he was already entitled. SOWELL further acknowledges that he has been
advised by this writing, as required by the Older Workers' Benefit Protection
Act, that: (a) his waiver and release does not apply to any rights or claims
that may arise after the Effective Date; (b) he should consult with an attorney
prior to executing

3

--------------------------------------------------------------------------------




this Agreement; (c) he has at least twenty-one (21) days to consider this
Agreement; (d) he has seven (7) days following his execution of this Agreement
to revoke the Agreement; and (e) this Agreement will become effective not
earlier than the eighth day following SOWELL's execution of this Agreement.
SOWELL may revoke this release only by giving formal, written notice of his
revocation addressed to John Ricci, General Counsel, Green Dot Corporation, 3465
E. Foothill Blvd., Pasadena, California 91107, fax/626.219.8039 and received by
the close of business on the seventh day following execution of this release.
4.Acknowledgment Of Compensation Received. SOWELL acknowledges and represents
that GREEN DOT has paid him in full for all wages, benefits and other
compensation due and owing to him as a result of him employment with GREEN DOT,
including without limitation, all bonuses, wages, meal and rest period premiums,
business expenses and accrued vacation owed pursuant to statute, law or as a
result of any agreement with GREEN DOT.
5.Non-Disparagement. SOWELL agrees that he will not engage in conduct or
undertake speech (written or oral) derogatory to or otherwise disparage GREEN
DOT, any officer of GREEN DOT, any member of its Board, or their products or
services. GREEN DOT agrees that its Section 16 Officers and its Board will not
engage (or direct others to engage) in conduct or undertake speech (written or
oral) derogatory to or otherwise disparaging of SOWELL.  GREEN DOT acknowledges
that SOWELL voluntarily resigned from his employment with GREEN DOT for personal
reasons. GREEN DOT agrees that its Section 16 Officers and its Board will limit
their discussion of the reason for SOWELL's separation of employment with anyone
who is not a Section 16 Officer or Board member to the fact that SOWELL
voluntarily resigned for personal reasons. For purposes of this Section 5, GREEN
DOT includes any successor or acquirer of GREEN DOT and its officers, members of
its board of directors and its products and services.
6.Return of Company Property. SOWELL acknowledges that he was provided with
company property, including, but not limited to, an iPhone, iPad and laptop
computer, during his employment with GREEN DOT. SOWELL agrees to return all
company property issued to him.
7.No Admission Of Liability. This Agreement is a compromise and settlement of
disputed claims being released herein, and therefore this Agreement and the
payment provided for in this Agreement do not constitute an admission of
liability on the part of GREEN DOT or its officers, directors, agents,
affiliated entities, successors, assignees, employees, insurers, attorneys or
representatives, or an admission, directly or by implication, that any of them
has violated any law, statute, rule, regulation, policy or any contractual right
or other obligation owed to SOWELL.
8.Attorneys' Fees And Enforcement. The parties to this Agreement expressly agree
that no party shall be liable to any other party, person or entity for costs
and/or attorneys' fees relating to the released Claims or this Agreement,
including any provided for by statute, except to the extent attorneys' fees are
provided for in the Separation Payment. It is further understood and agreed that
if, at any time, a violation of any term of this Agreement is asserted by any
party hereto, that party shall have the right to seek specific performance of
that term and/or any other necessary and proper relief, including but not
limited to damages, from any court of competent

4

--------------------------------------------------------------------------------




jurisdiction, and the prevailing party shall be entitled to recover its/his
reasonable costs and attorneys' fees.
9.Counterparts. This Agreement may be executed in counterparts and, if so
executed, each such counterpart shall have the force and effect of an original.
A facsimile signature or signature scanned and sent by electronic mail shall
have the same force and effect as an original signature.
10.Choice Of Law. This Agreement shall be construed in accordance with, and be
deemed governed by, the laws of the State of California.
11.General Terms And Conditions.
a.If any provision of this Agreement or any application of any provision of this
Agreement is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provision or application. To this end, the provisions of this Agreement are
severable.
b.SOWELL represents and warrants that he has not heretofore assigned or
transferred or purported to assign or transfer to any person, firm or
corporation any claim, demand, right, damage, liability, debt, account, action,
cause of action, or any other matter herein released. SOWELL agrees to indemnify
and hold GREEN DOT harmless against any claim, demand, right, damage, debt,
liability, account, action, cause of action, cost or expense, including
attorneys' fees or costs, actually paid or incurred, arising out of or in any
way connected with any such transfer or assignment or any such purported or
claimed transfer or assignment.
c.This Agreement and all covenants and releases set forth herein shall be
binding upon and shall inure to the benefit of the respective parties hereto,
their legal successors, heirs, assigns, partners, representatives, parent
companies, subsidiary companies, agents, attorneys, officers, employees,
directors and shareholders.
d.SOWELL acknowledges that he has read this Agreement, that he fully understands
his rights, privileges and duties under the Agreement, and that he enters this
Agreement freely and voluntarily. SOWELL acknowledges that he has been
encouraged to consult with an attorney of his choice to explain the terms of
this Agreement and the consequences of signing this Agreement.
e.SOWELL acknowledges that he may later discover facts different from, or in
addition to, those he now knows or believes to be true with respect to the
Claims released in this Agreement, and agrees the release shall be and remain in
effect in all respects as a complete and general release as to all matters
released, notwithstanding any such different or additional facts.
f.This Agreement and the provisions contained herein shall not be construed or
interpreted for or against any party hereto because that party drafted or caused
that party's legal representative to draft any of its provisions.

5

--------------------------------------------------------------------------------




g.SOWELL acknowledges and represents that no promise or representation not
contained in this Agreement has been made to him and acknowledges and represents
that this Agreement contains the entire understanding between the Parties and
contains all terms and conditions pertaining to the compromise and settlement of
the subjects referenced in this Agreement. This Agreement may only be amended or
modified by a writing signed by the parties hereto. Any waiver of any provision
of this Agreement shall not constitute a waiver of any other provision of this
Agreement unless expressly so indicated.
h.SOWELL acknowledges that he has relied solely upon his own legal and tax
advisors and that the lawyers, accountants and advisors to GREEN DOT have not
given any legal or tax advice to him in connection with this Agreement.
I have read the foregoing Settlement Agreement and General Release of Claims and
I accept and agree to the provisions contained in this Agreement and hereby
execute it voluntarily and with full understanding of its consequences.
PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.
 
 
 
 
 
Dated:
December 28, 2012
 
/s/ Will Sowell
 
 
 
 
WILL SOWELL
 
 
 
 
 
 
 
 
 
 
 
Dated:
December 28, 2012
 
GREEN DOT CORPORATION
 
 
 
 
 
 
 
 
BY:
/s/ Steven W. Streit
 
 
 
 
STEVEN W. STREIT
 
 
 
 
CEO
 


















6